     Case 2:21-cv-05546-RGK-JDE Document 7 Filed 08/23/21 Page 1 of 10 Page ID #:215




 1
 2
 3
 4
 5
 6
 7
 8                       UNITED STATES DISTRICT COURT
 9                      CENTRAL DISTRICT OF CALIFORNIA
10                                WESTERN DIVISION
11    ISAAC TORRES,                        ) Case No. 2:21-cv-05546-RGK-JDE
                                           )
12                                         )
                        Petitioner,        ) ORDER RE: SUMMARY DISMISSAL
13                                         )
                   v.                      ) OF ACTION
                                           )
14    ALEX VILLANUEVA,                     )
                                           )
15                      Respondent.        )
                                           )
16
17                                           I.
18                                    INTRODUCTION
19          On July 8, 2021, Petitioner Isaac Torres (“Petitioner”), a pretrial
20    detainee proceeding pro se, filed a 187-page Petition for Writ of Habeas
21    Corpus under 28 U.S.C. § 2241, that purports to challenge a pending criminal
22    case against him on speedy trial grounds and for failure to timely conduct his
23    preliminary hearing. Dkt. 1 (“Petition” or “Pet.”). He requests an “order to
24    show cause” and evidentiary hearing, and incorporates his habeas petition filed
25    in the California Supreme Court in which he sought dismissal of the criminal
26    case. Pet. at 7-8, 15-16 (CM/ECF pagination).
27          A habeas petition brought under 28 U.S.C. § 2241 is subject to the same
28    screening requirements that apply to habeas petitions brought under 28 U.S.C.
     Case 2:21-cv-05546-RGK-JDE Document 7 Filed 08/23/21 Page 2 of 10 Page ID #:216




 1    § 2254. See Rules Governing Section 2254 Cases in the United States District
 2    Courts (“Habeas Rules”), Rule 1(b) (providing that district courts may apply
 3    the Habeas Rules to habeas petitions that are not brought under 28 U.S.C.
 4    § 2254). Accordingly, a district court “must promptly examine” the petition
 5    and, “[i]f it plainly appears from the petition and any attached exhibits that the
 6    petitioner is not entitled to relief,” the “judge must dismiss the petition.”
 7    Habeas Rule 4; Mayle v. Felix, 545 U.S. 644, 656 (2005).
 8          Having conducted a review of the Petition pursuant to Habeas Rule 4,
 9    and with Petitioner having been advised of the Petition’s defects and having
10    had an opportunity to be heard, for the reasons set forth below, the Court finds
11    this matter is subject to summary dismissal.
12                                             II.
13                   RELEVANT PROCEDURAL BACKGROUND
14          Petitioner alleges that the Los Angeles County District Attorney’s Office
15    filed a five-count felony complaint against him on October 12, 2019, and he
16    has been in custody since his arrest on November 15, 2019. Pet. at 10, 39.
17    Since that time, Petitioner’s requests for “a public and speedy trial” have been
18    denied. Id. at 10. On October 30, 2020, the prosecutor dismissed and refiled
19    the charges. Id. at 10, 52-54. Petitioner contends he has made “numerous
20    ‘objections’ to the superior court’s denial of his requests for a speedy trial rights
21    and ‘[i]llegal [p]roceedings.’” Id. at 10, 15.
22          On March 8, 2021, Petitioner filed a habeas petition in the California
23    Court of Appeal, which was denied on March 11, 2021. Pet. at 6. On April 5,
24    2021, Petitioner filed a habeas petition in the California Supreme Court. Id. at
25    6, 13-21. That petition was denied on May 26, 2021. Id. at 6, 12.
26          Meanwhile, on April 12, 2021, Petitioner filed a petition for writ of
27    mandamus in the California Court of Appeal, which was denied on April 16,
28    2021. Pet. at 6, 10. Petitioner claims he did not receive the denial until April

                                                2
     Case 2:21-cv-05546-RGK-JDE Document 7 Filed 08/23/21 Page 3 of 10 Page ID #:217




 1    25, 2021, and “promptly” prepared a petition for review. Id. at 10. However,
 2    the petition for review was not received by the California Supreme Court until
 3    May 13, 2021. Id. at 10-11. On May 20, 2021, the California Supreme Court
 4    returned his petition for review “unfiled,” explaining that Petitioner was
 5    advised in a letter dated May 13, 2021 that his petition for review was untimely
 6    and he would need to submit an application for relief from default, which was
 7    not received, depriving the court of jurisdiction. Id. at 11, 182. Petitioner
 8    alleges that he sent a declaration to the California Supreme Court on May 29,
 9    2021 explaining that he never received the May 13, 2021 letter, but, to date, he
10    has not received a response. Id. at 11.
11          Based on the Court’s review of the Los Angeles County Superior Court’s
12    online docket in Case No. BA491138, Petitioner is presently charged with
13    violations of Cal. Penal Code §§ 140(a), 261(a)(2), 273.5(f)(1), 287(c)(2)(A),
14    and 289(a)(1)(A) and a pretrial conference is scheduled for August 20, 2021.
15    Los Angeles County Superior Court, Criminal Case Summary at
16    www.lacourt.org. 1
17          As noted, Petitioner filed the Petition on July 8, 2021. On July 19, 2021,
18    the assigned magistrate judge issued an Order to Show Cause Why the Petition
19    Should Not Be Dismissed, noting, among other defects, the defects set forth
20    below, and providing Petitioner an opportunity to respond. Dkt. 4 (“OSC”).
21    On August 5, 2021, Petitioner filed his Response to the OSC. Dkt. 6
22    (“Response”).
23
24    1
       Pursuant to Fed. R. Evid. 201, the Court takes judicial notice of relevant state
25    records available electronically. See Holder v. Holder, 305 F.3d 854, 866 (9th Cir.
      2002) (taking judicial notice of opinion and briefs filed in another proceeding);
26    United States ex rel. Robinson Rancheria Citizens Council v. Borneo, Inc., 971 F.2d
      244, 248 (9th Cir. 1992) (courts “may take notice of proceedings in other courts, both
27
      within and without the federal judicial system, if those proceedings have a direct
28    relation to matters at issue” (citation omitted)).

                                                3
     Case 2:21-cv-05546-RGK-JDE Document 7 Filed 08/23/21 Page 4 of 10 Page ID #:218




 1                                           III.
 2                               PETITIONER’S CLAIMS
 3          1.    Petitioner has been denied his rights to a public and speedy trial in
 4    violation of the California Constitution and the Sixth Amendment of the U.S.
 5    Constitution. Pet. at 6, 15.
 6          2.    Petitioner’s second preliminary examination was set more than 10
 7    court days after the arraignment, he remained in custody 10 court days before
 8    the preliminary examination, and he has not received any documents under
 9    the new criminal case number. Pet. at 7, 16.
10          3.    The trial court erred in denying his habeas petition “alleging denial

11    of motion to dismiss for speedy trial violations” in violation of the Fourteenth

12    Amendment and the California Constitution. Pet. at 7, 17.

13          4.    The California Court of Appeal and California Supreme Court
      erroneously denied Petitioner’s habeas petitions seeking dismissal of his
14
      criminal case without conducting an evidentiary hearing in violation of “the
15
      Due Process Clause under the Eighth Amendment.” Pet. at 8, 15-16, 18.
16
            5.    The California Supreme Court erroneously rejected his Petition for
17
      Review seeking review of the denial of his petition for writ of mandamus
18
      seeking dismissal of his criminal case. Pet. at 10, 75.
19
                                             IV.
20
                                       DISCUSSION
21
            A.    Younger Abstention Is Warranted
22
            As best the Court can discern, Petitioner is seeking the dismissal of his
23
      underlying criminal case based on speedy trial grounds and the delay in
24
      conducting his preliminary examination. However, this Court must abstain
25
      from interfering with Petitioner’s ongoing state prosecution. In accordance
26
      with the Younger abstention doctrine, the only potential relief available would
27
      be a prompt trial. Here, however, Petitioner’s trial has already commenced, or
28
                                               4
     Case 2:21-cv-05546-RGK-JDE Document 7 Filed 08/23/21 Page 5 of 10 Page ID #:219




 1    is about to commence, and to the extent Petitioner is seeking such relief, he did
 2    not exhaust such a claim in the state supreme court.
 3          “Only a limited number of pre-trial challenges have been found
 4    cognizable under Section 2241. Generally, pre-trial habeas challenges have
 5    been allowed only when a state defendant contends he is being deprived of his
 6    right to a speedy trial or the Double Jeopardy Clause will be violated if he is
 7    tried.” Fritz v. Cty. of L.A. CA, 2012 WL 5197971, at *2 (C.D. Cal. Oct. 18,
 8    2012) (citing Braden v. 30th Jud. Cir. Ct. of Ky., 410 U.S. 484, 488-93 (1973));
 9    McNeely v. Blanas, 336 F.3d 822, 824 n.1 (9th Cir. 2003) (as amended).
10    However, as the Supreme Court has explained, “federal habeas corpus does
11    not lie, absent ‘special circumstances,’ to adjudicate the merits of an
12    affirmative defense to a state criminal charge prior to a judgment of conviction
13    by a state court.” Braden, 410 U.S. at 489.
14          Principles of comity and federalism require federal courts to abstain from
15    intervening in pending state criminal proceedings absent extraordinary
16    circumstances. See Younger v. Harris, 401 U.S. 37, 43-54 (1971). Younger
17    abstention applies to both attempts to preclude and/or stay criminal
18    prosecutions and attempts to obtain more limited or piecemeal intervention in
19    state criminal actions. See, e.g., Kugler v. Helfant, 421 U.S. 117, 130 (1975)
20    (explaining that “at least in the absence of ‘extraordinary circumstances’
21    federal courts must refuse to intervene in state criminal proceedings to suppress
22    the use of evidence claimed to have been obtained through unlawful means”);
23    Dubinka v. Judges of the Superior Ct. of Cal. for the Cty. of L.A., 23 F.3d 218,
24    223-26 (9th Cir. 1994) (finding a request to enjoin enforcement of a criminal
25    discovery statute and suppress evidence obtained under that statute could not
26    be entertained). Younger abstention is warranted when: (1) the state court
27    proceedings are ongoing; (2) the proceedings implicate important state
28    interests; (3) the state proceedings provide an adequate opportunity to raise

                                              5
     Case 2:21-cv-05546-RGK-JDE Document 7 Filed 08/23/21 Page 6 of 10 Page ID #:220




 1    constitutional challenges; and (4) the requested relief “seek[s] to enjoin” or has
 2    “the practical effect of enjoining” the ongoing state judicial proceedings.
 3    Arevalo v. Hennessy, 882 F.3d 763, 765 (9th Cir. 2018) (citation omitted).
 4          Abstention principles generally require federal courts to abstain from
 5    exercising jurisdiction over a habeas petition in which the petitioner raises an
 6    affirmative defense to a state prosecution unless (1) the state proceedings are
 7    being undertaken in bad faith or to harass, where there is no “hope of
 8    obtaining a valid conviction,” or (2) “in other extraordinary circumstances
 9    where irreparable injury can be shown.” Brown v. Ahern, 676 F.3d 899, 903
10    (9th Cir. 2012) (citation omitted); see also Middlesex Cty. Ethics Comm. v.
11    Garden State Bar Ass’n, 457 U.S. 423, 435-37 (1982); Page v. King, 932 F.3d
12    898, 902 (9th Cir. 2019). Irreparable injury alone, however, is insufficient to
13    warrant federal intervention unless the irreparable injury is both great and
14    immediate. See Younger, 401 U.S. at 46.
15          In this case, to the extent Petitioner seeks dismissal of the state criminal
16    charges against him, principles of comity and federalism preclude this Court
17    from granting Petitioner habeas relief. As noted, Petitioner’s state criminal
18    proceedings are ongoing. Petitioner is in pretrial custody and is awaiting trial
19    on the criminal charges for which he is detained. Second, the state’s task of
20    enforcing its laws against socially harmful conduct is “important and
21    necessary,” Younger, 401 U.S. at 51-52, and as such, the state proceedings
22    implicate important state interests. See Kelly v. Robinson, 479 U.S. 36, 49
23    (1986) (“This Court has recognized that the States’ interest in administering
24    their criminal justice systems free from federal interference is one of the most
25    powerful of the considerations that should influence a court considering
26    equitable types of relief.”). Third, Petitioner has an adequate opportunity to
27    raise his federal habeas claims in his pending state proceedings. The fourth
28    factor also is satisfied, as granting Petitioner the relief sought would have “‘the

                                               6
     Case 2:21-cv-05546-RGK-JDE Document 7 Filed 08/23/21 Page 7 of 10 Page ID #:221




 1    practical effect of enjoining’ the ongoing state judicial proceeding.” See
 2    Arevalo, 882 F.3d at 765 (citation omitted).
 3          Finally, there is nothing to indicate the circumstances of Petitioner’s case
 4    fall within any recognized exception to the Younger doctrine. The delay in
 5    bringing Petitioner’s case to trial does not constitute an “extraordinary
 6    circumstance” under Younger. See Page, 932 F.3d at 902. Courts have in “rare
 7    cases” declined to abstain where the delay was “extreme” and there was “no
 8    end in sight” to the state court proceedings. Even then, however, Younger
 9    abstention is appropriate where there is “no indication that the state court has
10    been ineffective.” Id. (citation omitted). The delay in Petitioner’s case does not
11    qualify as one of those “rare cases” in which the delay has been extreme and
12    there is no end in sight. See Koch v. Price, 2020 WL 5095487, at *3 (E.D. Cal.
13    Aug. 28, 2020) (no exceptional circumstances existed even where the case had
14    been pending for ten years), findings and recommendation adopted by 2020
15    WL 5942358 (E.D. Cal. Oct. 7, 2020). The delay in Petitioner’s case is
16    attributable to a once-in-a-century global pandemic that has resulted in the
17    death of millions of people, and not attributable to the ineffectiveness of the
18    state court. See Pet. at 46, 49, 67.
19          Further, to the extent Petitioner asserts his speedy trial argument creates
20    an “extraordinary circumstance,” the Ninth Circuit has held that a claimed
21    violation of the Speedy Trial Clause in and of itself is not an independent
22    “extraordinary circumstance” necessitating pre-trial habeas consideration.
23    Brown, 676 F.3d at 901. “[A]bsent specifically defined extraordinary
24    circumstances, principles of federalism and comity prohibit a federal district
25    court from entertaining a pre-conviction habeas petition that raises a Speedy
26    Trial claim as an affirmative defense to state prosecution.” Id. at 900.
27          In Braden, the petitioner sought habeas relief, claiming a denial of his
28    constitutional right to a speedy trial and requesting an order directing the

                                              7
     Case 2:21-cv-05546-RGK-JDE Document 7 Filed 08/23/21 Page 8 of 10 Page ID #:222




 1    respondent to afford him an immediate trial on his then three-year old
 2    Kentucky indictment. 410 U.S. at 485. The Supreme Court held that the
 3    petitioner was entitled to raise his speedy trial claim at that time because: (1)
 4    he was in custody within the meaning of 28 U.S.C. § 2241; (2) he exhausted all
 5    available state remedies; and (3) he did not seek to litigate a defense to a
 6    criminal charge, but instead, sought a prompt trial. Id. at 488-90. Under these
 7    limited circumstances, no “legitimate interest of federalism” was jeopardized
 8    by allowing the petitioner to seek Section 2241 relief. Id. at 492. The Supreme
 9    Court emphasized, however, that nothing in its decision “would permit the
10    derailment of a pending state proceeding by an attempt to litigate
11    constitutional defenses prematurely in federal court.” Id. at 493.
12          Here, unlike in Braden, it does not appear Petitioner is merely seeking a
13    prompt trial, particularly given that it appears trial will commence shortly, and
14    he failed to exhaust such a claim in the state supreme court. Although there is
15    no statutory exhaustion requirement for Section 2241 actions, federal courts
16    have imposed a prudential exhaustion requirement. See Ward v. Chavez, 678
17    F.3d 1042, 1045 (9th Cir. 2012). “The rule of exhaustion in federal habeas
18    corpus actions is rooted in considerations of federal-state comity” and is “not
19    limited to challenges to the validity of state court convictions.” Preiser v.
20    Rodriguez, 411 U.S. 475, 491 (1973). Here, based on the documents attached
21    to the Petition, it appears Petitioner has not sought a prompt trial in the
22    California Supreme Court. Rather, he has consistently and repeatedly raised a
23    speedy trial claim as an affirmative defense to the state prosecution, seeking
24    dismissal of the criminal charges against him. As such, to the extent Petitioner
25    requests a prompt trial in this action, considerations of comity and federalism
26    preclude Petitioner from proceeding to federal court without first exhausting
27    this claim in state court. See Fritz, 2012 WL 5197971, at *4 (“Federalism and
28    comity concerns preclude Petitioner’s attempt to proceed in federal court

                                               8
     Case 2:21-cv-05546-RGK-JDE Document 7 Filed 08/23/21 Page 9 of 10 Page ID #:223




 1    without first affording the state courts the opportunity to consider his claims
 2    and provide any relief that is appropriate.”). Thus, here, a claim of a speedy
 3    trial violation alone does not constitute an extraordinary circumstance. The
 4    alleged issues that Petitioner claims he is enduring are matters that can and
 5    should be addressed in the first instance by the trial court, and then the state
 6    appellate courts, before he seeks a federal writ of habeas corpus.
 7          In his Response to the OSC, Petitioner cites to United States v. Olson,
 8    995 F.3d 683 (9th Cir. 2021), a case applying the federal Speedy Trial Act, 18
 9    U.S.C. § 3161. However, the Ninth Circuit’s decision in Olson, which reversed
10    a dismissal of an indictment based on an alleged violation of the federal
11    Speedy Trial Act, is of no assistance to Petitioner, who is not facing federal
12    charges and thus, is not subject to the federal Speedy Trial Act. Further, the
13    court in Olson did not address the Younger abstention doctrine or consider the
14    scope of any exceptions thereto.
15          Thus, Younger abstention is appropriate to the extent the Petition
16    challenges Petitioner’s underlying state criminal proceedings. When Younger
17    applies, and the petitioner seeks injunctive relief, as the Petition does here by
18    requesting the dismissal of the pending criminal charges, the Court has no
19    discretion to grant injunctive relief. See Colo. River Water Conservation Dist.
20    v. United States, 424 U.S. 800, 816 n.22 (1976); Garrison v. California, 2018
21    WL 2106488, at *2 (N.D. Cal. May 7, 2018). To the extent Petitioner
22    otherwise seeks a prompt trial, that claim is subject to dismissal for failure to
23    exhaust in state court.
24          B.    Several of Petitioner’s Claims are Non-Cognizable
25          Additionally, to the extent Petitioner is relying on state law, such claims
26    are subject to dismissal as non-cognizable. “In conducting habeas review, a
27    federal court is limited to deciding whether a conviction violated the
28    Constitution, laws, or treaties of the United States.” Estelle v. McGuire, 502
                                               9
 Case 2:21-cv-05546-RGK-JDE Document 7 Filed 08/23/21 Page 10 of 10 Page ID #:224




 1   U.S. 62, 68 (1991); Smith v. Phillips, 455 U.S. 209, 221 (1982) (“A federally
 2   issued writ of habeas corpus, of course, reaches only convictions obtained in
 3   violation of some provision of the United States Constitution.”). Federal
 4   habeas relief is not available for errors of state law. See 28 U.S.C. § 2254(a);
 5   McGuire, 502 U.S. at 67-68.
 6         Here, several of Petitioner’s claims rely on violations of the California
 7   Constitution and state law. Petitioner alleges violations of the California
 8   Constitution in Grounds One and Three, and he relies entirely on a violation
 9   of state law in support of Ground Two. See Pet. at 6-7, 16. Further, Petitioner
10   cites no authority in support of Ground Five, let alone identify a federal
11   constitutional violation. Id. at 10-11. In his Response to the OSC, Petitioner
12   states “No warrant exist[s] to my knowledge for my Arrest which violates” the
13   Fourth Amendment, but the Petition makes no unlawful arrest claim. The
14   Petition’s state law claims are not cognizable on federal habeas review and
15   subject to summary dismissal.
16                                           V.
17                                        ORDER
18         IT IS THEREFORE ORDERED that this action be summarily
19   dismissed without prejudice pursuant to Rule 4 of the Rules Governing Section
20   2254 Cases in the United States District Courts.
21         LET JUDGMENT BE ENTERED ACCORDINGLY.
22
     Dated: August 23, 2021
23
                                           ______________________________
24                                         R. GARY KLAUSNER
25                                         United States District Judge
     Presented by:
26
27   __________________________
28   John D. Early
     United States Magistrate Judge
                                             10
